DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 14, 16, 18, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palani et al. (US 2018/0329712) (hereafter Palani), in view of De Ven (US 2011/0225412).
As per claims 1, 10 and 18, Palani teaches a computer-implemented method for file pre-fetch scheduling, the method comprising: 
monitoring, by a computer processor, accesses to files of a file system ([0052], the accesses are monitored using counters); 
maintaining, by the computer processor, a record for each of the accessed files, the record comprising an identifier of the file ([0040] includes the different types of identifiers used), a number of accesses of the file ([0052], count of the number of accesses), and a number of cache memory misses associated with the accesses of the file ([0052], using a miss counter); 
storing, by the computer processor, the record of each of the accessed files into a file access history database (FAHD) (fig. 1, as illustrated in the iNode); 

pre-fetching, by the computer processor system, in response to an OS boot, files identified by the FUFL to the cache memory.
However, De Ven teaches generating, by the computer processor, in response to an Operating System (OS) shutdown, a frequently used file list (FUFL) based on a FAHD ([0018] wherein the list is generated by sorting by sequential use, see [0014]; wherein a power up which generates the list is a result of a shutdown- fig. 2); and 
pre-fetching, by the computer processor system, in response to an OS boot, files identified by the FUFL to the cache memory (fig. 2, 160).
It would have been obvious before the effective filing date of the claimed invention to have combined the file generation and prefetching of De Ven with the method of Palani because it helps to increase startup speed ([0004]).
As per claim 7, Palani teaches wherein the accesses of the files of the file system include at least one of a file open operation and a file read operation ([0052]).
As per claim 8, De Ven teach one or both of:
removing the stored record associated with a deleted file from the FAHD in response to detecting a deletion of the accessed file from the file system; and/or 
accessing, by a software application, a pre-fetched file from the cache memory (fig. 2, 160).
As per claim 14, Palani teaches a hard disk drive, wherein the file system is stored on the hard disk drive and the cache memory is a non-volatile memory (fig. 2, 204 is a hard drive and 202 in NVM cache).

As per claim 22, Palani teaches wherein the file system is stored on a hard disk drive and the cache memory is a non-volatile memory (fig. 2, 204 is a hard drive and 202 in NVM cache).
As per clam 24, Palani teaches wherein the accesses of the files of the file system include at least one of a file open operation and a file read operation ([0052]).
Claims 3, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Palani and De Ven as applied to claims 1, 10 and 18 above, and further in view of Kopylovitz et al. (US 2012/0011313) (hereafter Kopylovitz).
As per claim 3, the combination of Palani and De Ven teaches all the limitations of claim 1.  The combination does not explicitly teach deleting the FUFL after performing the pre-fetching.
However, Kopylovitz teaches deleting a previous version of data after it is no longer needed ([0063]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the deletion of Kopylovitz with the information/data of the combination of Palani and De Ven because in De Ven after the list has been used for prefetching, it is optimized and therefore the previous list is no longer a valid version, Kopylovitz provides the means to free up the storage space for reuse when the data being held there is no longer valid ([0063]).
As per claim 11, the combination of Palani and De Ven teaches all the limitations of claim 10.  The combination does not explicitly teach wherein the cache memory pre- fetch program is further to one or more of: 

delete the FUFL after performing the pre-fetching; and/or 
pre-fetch files selected through at least one of a hard file pinning process, at a first priority, and a soft file pinning process, at a second priority, wherein the first priority is higher than the second priority, and the second priority is higher than a third priority associated with the files pre-fetched from the FUFL.
However, Kopylovitz teaches deleting a previous version of data after it is no longer needed ([0063]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the deletion of Kopylovitz with the information/data of the combination of Palani and De Ven because in De Ven after the list has been used for prefetching, it is optimized and therefore the previous list is no longer a valid version, Kopylovitz provides the means to free up the storage space for reuse when the data being held there is no longer valid ([0063]).
As per claim 20, the combination of Palani and De Ven teaches all the limitations of claim 18.  The combination does not explicitly teach the operation of deleting the FUFL after performing the pre-fetching.
However, Kopylovitz teaches deleting a previous version of data after it is no longer needed ([0063]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the deletion of Kopylovitz with the information/data of the .
Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Palani and De Ven as applied to claims 10 and 18 above, and further in view of Ghemawat et al. (US 7,865,536) (hereafter Ghemawat).
As per claim 13, the combination of Palani and De Ven teaches all the limitations of claim 10.  The combination does not explicitly teach wherein the FAHD update program is further to one or more of: 
maintain the number of accesses of the file, and the number of cache memory misses associated with the accesses of the file, in the record over a period of time associated with a selected number of user login/logout cycles; and/or 
remove the stored record associated with a deleted file from the FAHD, in response to detecting a deletion of the accessed file from the file system.
However, Ghemawat teaches 
remove the stored record associated with a data, in response to detecting a deletion of the data from the system (col. 10, lines 25-40).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the erasing of metadata and data of Ghemawat with the file system of the combination of Palani and De Ven because it allows for reclamation of storage (col. 10, lines 65-67).

However, Ghemawat teaches removing the stored record associated with a deleted data in response to detecting a deletion of the data from the system (col. 10, lines 25-40).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the erasing of metadata and data of Ghemawat with the file system of the combination of Palani and De Ven because it allows for reclamation of storage (col. 10, lines 65-67).
Allowable Subject Matter
Claims 2, 4, 6, 19, 21, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 2016/0162409) teaches prefetching boot segments from disk into cache (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139